IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 64 MM 2022
                                                 :
                     Respondent                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 DONALD ANTHONY BURKHART JR.,                    :
                                                 :
                     Petitioner                  :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of October, 2022, the “Petition/Motion Seeking Court

Appointed Said Counsel” and the “Application for Leave to File, Oversized

Brief/Application for Allowance of Appeal, to Exceed Word/Page Count Limits” are

DENIED. Petitioner is allotted 15 days in which to file a compliant Petition for Allowance

of Appeal.